Citation Nr: 0218343	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-14 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Boston, Massachusetts


THE ISSUE

The propriety of the initial 10 percent evaluation 
assigned for service-connected ganglion calcification with 
seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to 
September 1945.

This appeal originates from a March 2000 rating decision 
that granted service connection for basal ganglion 
calcification with seizure disorder and assigned a 10 
percent evaluation, effective September 30, 1999.  The 
appellant was notified of this decision in March 2000.  He 
submitted a notice of disagreement with the decision in 
May 2000, and a statement of the case was issued in June 
2000.  The appellant perfected his appeal to the Board of 
Veterans' Appeals (Board) in June 2000.  


FINDINGS OF FACT

1.  The veteran appealed from the assignment of a 10 
percent evaluation following the grant of service 
connection for ganglion calcification with seizure 
disorder.

2.  On December 9, 2002, prior to the promulgation of a 
decision in this appeal, the veteran notified the Board in 
writing that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.202, 20.204 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed from the RO's assignment of a 10 
percent evaluation following the grant of service 
connection for ganglion calcification with seizure 
disorder.

A substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, 
except that a representative may not withdraw a 
substantive appeal filed by the appellant personally 
without the express written consent of the appellant. 38 
C.F.R. § 20.204(c).  The veteran, who is the appellant in 
this case, has withdrawn this appeal in a written 
notification signed by him and filed with the Board on 
December 9, 2002.  Hence, there remains no issue in 
controversy before the Board.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

